DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 16 December 2020.

Response to Amendment
Claims 1-3, 5, 7, 9-10, 12, 14, 16, and 18 have been amended. Claims 1-19 are pending.
In response to the amendments to the specification, the objections thereto that were presented in the previous action (Non-Final Rejection filed on 29 September 2020) are withdrawn, with the exception of an objection to [0088], which was not corrected or remarked upon the in filing of 16 December 2020. Therefore, the objection is maintained. See below. In view of the amendments to the specification and the replacement drawings, the objections to the drawings are withdrawn. Where objections to the claims have been addressed, the objections have been withdrawn. However, objections to claims 3, 7, and 12 were not addressed by the remarks or the amendments. Regarding the rejections of claims 3-6, 7-9, and 12-19 under 35 USC 112(b), some but not all of these rejections are withdrawn. See below.

Response to Arguments
Applicant’s arguments, see Remarks, filed 16 December 2020, with respect to amended claims 1 and 10 have been fully considered and are persuasive (Remarks, p. 28/34, “Conversely”).  The rejections of the claims have been withdrawn. 
Regarding the rejections of claim 3 under 35 USC 112(b), but also with respect to claims 7, 12, and 16, Applicant argues that issues of antecedent basis have been overcome by amendments, but 
In response, the action stated that “the claimed invention appears to describe a cyclically functioning system” and that “it is unclear why concentrated desiccant being passed to an absorber should be considered a different entity once it enters the absorber” (Non-Final Rejection, p. 5, point “c”). Therefore, the action did not argue that the first concentrated desiccant solution cannot be different than the second concentrated desiccant solution, but rather that the relationships between these terms were unclear in view of the disclosure. Applicant’s argument does not resolve this lack of clarity. For example, Applicant states that the process is cyclic (Remarks, p. 24/34, line 3: “cycles”), consistent with the Examiner’s understanding (Non-Final Rejection, p. 5, point “c,” line 4: “cyclically”). But Applicant’s restating of the substance of the claim (Remarks, p. 24/34, “Stated otherwise”) describes 
To further illustrate the reasons the claim is indefinite, the claim is quoted, with emphases added, as follows:
“the first heat exchanger is thermally coupled to the dilute desiccant solution such that heat of the first concentrated desiccant solution generated in a desorption the dilute solution, thereby increasing the temperature of the dilute solution and decreasing the temperature of the first concentrated desiccant solution;
the first desorber is fluidically coupled to the absorber and thermally coupled to a first heat exchange medium, the first desorber being configured desorb a portion of the water vapor from the dilute desiccant solution to form an intermediate desiccant solution;
the second heat exchanger is thermally coupled to the first desorber such that thermal energy of the first concentrated desiccant solution from the first desorber can be conducted into the diluted solution from the first heat exchanger”
The underscored text appears to recite that the first desorber outputs both a first concentrated desiccant solution (the third clause above) and an intermediate desiccant solution (the second clause). It is unclear if it is Applicant’s intention to claim a first desorber that outputs two desiccant solutions of different concentrations, as these terms suggest, and the disclosure including the figures does not appear to clarify this issue. Applicant’s argument indicate that the first desorber produces an intermediate desiccant solution only and does not account for “the first concentrated desiccant solution from the first desorber” (Remarks, p. 24/34, “Stated otherwise). The italicized text appears to recite that both the first and second heat exchangers conduct heat exchange between the dilute desiccant solution and the first concentrated desiccant solution. This suggests that one heat exchanger is a simple duplicate of the other. It is noted that none of the figures depict the heat exchangers as duplicates. It is further noted that Applicant has not provided consistent terminology which might provide additional clarity as in “the dilute desiccant solution” and “the dilute solution” in the first clause above and “the diluted solution” in the third clause. This is a source of indefiniteness, as claim 1 recites that “the at least one desorber generates desorbed vapor from a dilute desiccant solution in a still air environment,” thus 
Given the above issues, the metes and bounds of the claimed desiccant solutions, and therefore the claimed system which they define, are unclear.
Claims 7, 12, and 16 contain similar issues and are addressed further below. The below rejections are based upon revised interpretations of the claims arising from Applicant’s response (Remarks, p. 22/34, “In particular”).

Specification
The disclosure is objected to because of the following informalities: 
[0088]: The specification recites, “desorbed vapor driven from the concentrated desiccant solution,” which appears to be a misstatement (i.e. desorbed vapor driven from the dilute desiccant solution) since the concentrated state is attained by the removal of water from a desiccant in a diluted 
Appropriate correction is required.

Claim Objections
Claims 2-10, 12, and 16 are objected to because of the following informalities:  
Claims 2-9: In the preambles, Applicant is respectfully advised to amend “[T]he drying system” to “[T]he LDDS” or “[T]he liquid desiccant dehumidification system” to maintain consistency with the preamble of claim 1.
Claim 3: In line 11, “configured desorb” appears to be a misstatement of “configured to desorb.” See Non-Final Rejection, p. 4, lines 3. In line 10, Applicant is respectfully advised to amend “the absorber” to “the at least one absorber” to agree with claim 1, line 4. In addition, the limitations “the dilute solution” (line 8) and “the diluted solution” (line 15) do not make clear reference to their antecedent (claim 1: “a dilute desiccant solution”) and should be amended accordingly.
Claim 7: In line 11, “configured desorb” appears to be a misstatement of “configured to desorb.” In addition, “a dilute desiccant solution (line 3) appears to be a misstatement of “the dilute desiccant solution” (claim 1, line 13) and “the dilute solution” (line 8) fails to acknowledge the antecedent of claim 1. In line 10, Applicant is respectfully advised to amend “the absorber” to “the at least one absorber” to agree with claim 1, line 4.
Claim 10: In line 9, Applicant is respectfully advised to amend “the 

Claim 16: In line 3, “a dilute desiccant solution” appears to be a misstatement of “the dilute desiccant solution” (claim 10, line 13). 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3: In view of the limitations of “the first desorber being configured . . . to form an intermediate desiccant solution” and “the first concentrated desiccant solution from the first desorber,” it is unclear if “an intermediate desiccant solution” and ““the first concentrated desiccant” are the same claim elements. See the discussion above in the response to arguments and the previous action at p. 6. In addition, it is unclear how the limitations of “the second desorber being configured to desorb a portion of the water vapor from the intermediate desiccant solution” (lines 18-19) can be understood to be consistent with “the at least one desorber generates desorbed vapor from a dilute desiccant solution” (claim 1, line 13) since “a dilute desiccant solution” (claim 1) and “an intermediate desiccant 
Claims 4-6 are rejected because of their dependence on claim 3.
Claim 7: As discussed above and in the previous action at p. 7-8 (“as discussed in regard to claim 3), it is unclear how “a second concentrated desiccant solution having substantially the same concentration of ionic liquid as the first concentrated desiccant solution” defines the system in view of the disclosure and Applicant’s explanation (Remarks, p. 24/34: “between cycles”), as it is unclear why a concentrated desiccant being passed to an absorber should be considered a different entity (i.e. a first versus a second concentrated desiccant solution) once it enters an absorber. In addition, it is unclear if “a desorption process” (line 7) references the desorbing of lines 10-14. 
Claims 8-9 are rejected because of their dependence on claim 7.
Claim 12: As discussed above and in the previous action at p. 8, it is unclear how “a second concentrated desiccant solution having substantially the same concentration of ionic liquid as the first concentrated desiccant solution” defines the system in view of the disclosure and Applicant’s explanation (Remarks, p. 24/34: “between cycles”).  It is also unclear how the limitations of “desorbing . . . from the intermediate desiccant solution . . . the desorbing occurring via the second desorber” (lines 16-19) can be understood to be consistent with “the at least one desorber is configured to directly desorb water vapor from a dilute desiccant solution” (claim 10, lines 12-13) since “a dilute desiccant solution” (claim 10) and “an intermediate desiccant solution” (claim 12, line 12) are recited as separate entities. Furthermore, the claim recites, “desorbing, via the first desorber . . . a portion of the water 
Claims 13-15 are rejected because of their dependence from claim 12.
Claim 16: As discussed above and in the previous action at p. 9, it is unclear how “a second concentrated desiccant solution having substantially the same concentration of ionic liquid as the first concentrated desiccant solution” defines the system in view of the disclosure and Applicant’s explanation (Remarks, p. 24/34: “between cycles”), as it is unclear why a concentrated desiccant being passed to an absorber should be considered a different entity (i.e. a first versus a second concentrated desiccant solution) once it enters an absorber.  
Claims 17-19 are rejected because of their dependence from claim 16.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-19. The concept of a liquid desiccant dehumidification system (LDDS) comprising at least one desorber; at least one absorber; at least one heat exchanger; and at least one condenser, wherein the at least one heat exchanger is located along a conduit extending between the at least one desorber and the at least one absorber; the at least one absorber interfaces with humid ambient air, absorbs water vapor from the humid ambient air to form dehumidified air, and directs the dehumidified air to the condenser; the at least one desorber generates desorbed vapor from a dilute desiccant solution in a still air environment; and the at least one condenser is located downstream from both the at least one desorber and the at least one absorber, such that heat generated by the condensation of the desorbed vapor heats the dehumidified air (claim 1) is considered to define patentable subject matter over the prior art.
In addition, the concept of a method of drying ambient air, comprising inputting humid ambient air at a first temperature through an inlet to an absorber of a liquid desiccant dehumidification system (LDDS) comprising at least one desorber; at least one heat exchanger; and at least one condenser, wherein the at least one heat exchanger is located along a conduit extending between the at least one desorber and the at least one absorber; the at least one condenser is located downstream from both the at least one desorber and the absorber; and the at least one desorber is configured to directly desorb water vapor from a dilute desiccant solution in a still air environment; the method further comprising  dehumidifying the humid ambient air within the absorber, thereby generating warm dry outputting desorbed vapor from the at least one desorber; transferring the warm dry air from the absorber to the at least one condenser; and outputting hot dry air from the at least one condenser (claim 10) is considered to define patentable subject matter over the prior art.
The closest prior art is regarded to be Tongue (US 2006/0272344 A1), which discloses a water production unit that uses a desiccant to extract water from air (Fig. 1; Abstract; [0004]) in which a desiccant wheel 20 passes hot humidified air having desorbed moisture through a second passage 28 ([0012], [0014]) to a condenser 30 which is exposed to ambient air ([0015]), the ambient air being process air from which moisture is absorbed ([0013]; Fig. 1: left arrows leading to condensing HX 30), noting that the process air must be heated by the hot, humidified air sent to the condenser from the desorption step in order to effect condensation (i.e. transferring the warm dry air from the absorber to the at least one condenser; and outputting hot dry air from the at least one condenser). However, Tongue teaches a desiccant wheel that absorbs water ([0014]), and the desorption occurs within an air Tongue does not teach or suggest a desorber that generates desorbed vapor from a dilute desiccant solution in a still air environment.
Other close prior art, Verplancke (WO 201//198664 A1), discloses a method for extracting water from ambient air 14 comprising bringing the ambient air into contact with at least one liquid absorbent 16 ([0004], [0020]). Verplancke teaches that regeneration air flow 40 from an evaporation structure 32 to a condensation structure 34 occurs through natural diffusion or convection without the need for a fan ([0024]) (i.e. the evaporator/desorber directly desorbs water in a still air environment). However, Verplancke does not suggest that ambient air which flows through an absorbent structure 12 ([0020]) should be directed to the condensation structure 34, but rather teaches away from this configuration by using desorbed water 42 for cooling to avoid the use of an air-to-air heat exchanger ([0025]), so the skilled practitioner would not have found it obvious to locate the condenser downstream from both the evaporator/desorber and the absorbent structure, such that heat generated by the condensation of the desorbed vapor heats dehumidified air.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion which would have led the skilled practitioner to arrive at the claimed configuration.
Claims 3-6, 7-9, and 12-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GABRIEL E GITMAN/Examiner, Art Unit 1772                                                                                                                                                                                                        
/JONATHAN MILLER/Primary Examiner, Art Unit 1772